DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 02/17/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the amendments to the claims.  The previously applied rejections under 35 U.S.C. 112 have been withdrawn. New rejections under 35 U.S.C. 112(b), however, are provided below over the filed amendments.
Applicant’s arguments, see Remarks pg. 7-12, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 over Matsumoto (US 2015/0219937) have been fully considered and are persuasive in view of the amendment which requires each impact point generating a cavitation bubble in the human or animal tissue (see e.g., Remarks pg. 12). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bischoff (US 2007/0193987) and Landon (US 2017/0157707). See rejection below.
Claim Objections
Claim 1 is objected to because of the following informalities: grammar. The claim recites, “said shaping means including a spatial light modulator displays a phase…” and should be amended to recite “said shaping means includes a spatial light modulator which displays a phase…”, see ll. 7-8.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “means configured to direct and focus” present in claim 1 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the term “means” for performing the claimed function;
b) The term “means” is modified by the functional language “configured to direct and focus”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means configured to direct and focus” present in claim 1, this limitation is taken to describe “a plurality of optical elements” such as “mirror[s]… half-wave plate[s]… polarizing cube[s]… shaping means of the laser beam… optic lense[s]” as described in lines 7-18 on page 9 and lines 22-23 on page 11 of the specification.

a) Uses the term “means” for performing the claimed function;
b) The term “means” is modified by the functional language “for”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “shaping means” present in claim 1, this limitation is taken to describe a “spatial light modulator with liquid crystals, known under the acronym of SLM” as described in lines 29-30 on page 9 of the specification.
9.	The claim limitation “control means” present in claim 1 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the term “means” for performing the claimed function;
b) The term “means” is modified by the functional language “configured to”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “control means” present in claim 1, this limitation is taken to describe “computer or computers, a processor or processors, a microcontroller or microcontrollers, a micro-computer or micro-computers, a programmable automaton or automatons, a specific integrated application circuit or circuits, other programmable circuits, or other devices including a computer such as a workstation” as described in lines 29-33 on page 4 of the specification.

Notice to Applicant Regarding Claim Interpretation
The terms “for” and “adapted to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites, “A method of controlling a medical configured to cut a human or animal tissue, said device”, see ll. 1-2. As currently presented, there is insufficient antecedent device configured to cut a human or tissue, said device”.
Also regarding claim 10, the claim recites, “… displace the at least two impact points in a plurality of distinct positions in the focal plane…”, see ll. 11-12. There is insufficient antecedent basis for the terms “the at least two impact points” and “the focal plane”. For examination purposes, these limitations have been interpreted as “at least two impact points” and “a focal plane”.
Also regarding claim 10, ll. 16-17 recite “at least two impact points in a focal plane”. It is unclear whether or not this limitation refers to the previously disclosed “the at least two impact points… in the focal plane”. For examination purposes, this limitation has been interpreted as “the at least two impacts points in the focal plane”.
As a result of dependence on claim 10, subsequent dependent claim 11 is rejected as indefinite as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (US 2007/0193987) (hereinafter Bischoff) in view of Landon et al. (US 2017/0157707) (hereinafter Landon).
Regarding claims 1 and 10, Bischoff discloses a medical device and method configured to cut a human or animal tissue (Abstract, Fig. 1-4), said device comprising:
a femtosecond laser which emits a L.A.S.E.R. beam as pulses (Para. 51: “pulsed duration in the… femtosecond range”), 
shaping means of the L.A.S.E.R. beam, said shaping means being positioned on the trajectory of said L.A.S.E.R. beam (Fig. 4, polarization modulator 10; para. 57, 64), wherein said shaping means includes a spatial light modulator which displays a phase modulation set value (Para. 68, last sentence: “liquid crystal components can be used,	 which are usually referred to as spatial light modulators (SLM)”; Para. 30: “quality parameter is suitably controlled using the variation of the polarization directions or the change in intensity distribution as manipulated variables”, i.e. Bischoff’s “quality parameter” has been interpreted as equivalent to the claimed modulation set value because both Bischoff’s quality parameter and the claimed modulation set values are used to modify the SLM to provide desired phase parameters to the laser) which causes the generating of a single modulated L.A.S.E.R. beam (Fig. 4, single modulated beam 2 exits polarizing modulator 10) by modulating the phase of the wave front of the L.A.S.E.R. beam 
control means configured to apply the phase modulation set value to the shaping means (Para. [0030]: “Using a controllable modulator, quality control of machining can advantageously be effected such that a measured value determined during machining, for example a quality parameter, is suitably controlled using the variation of the polarization directions or the change in intensity distribution as manipulated variables”) and generate impact points, each impact point generating a cavitation bubble in the human or animal tissue (Fig. 3, plasma bubbles 11; Para. 56: “FIG. 3 schematically shows how a cut surface is generated in the cornea 
4 in order to isolate a partial volume 5.  By suitable three-dimensional shifting of the focused laser beam 8, many plasma bubbles 11 are sequentially arranged in order to form a cut surface (shown in broken lines in FIG. 3)”).
means configured to direct and focus said single modulated L.A.S.E.R. beam in the human or animal tissue in order to cut said human or animal tissue (Fig. 2, 4, adjustable objective 3; Para. 55: “treatment beam 2 is focused as focused laser radiation 8 into the cornea 4 of the eye 6 by means of an adjustable objective 3”), and 
an optical sweeping scanner configured to displace the impact points in a plurality of distinct positions in a focal plane of said single modulated L.A.S.E.R. beam (Fig. 4, deflecting unit 12 and adjustable objective 3 acts an optical sweeping scanner; see para. 62, first two sentences; Fig. 3 illustrates cutting path in cornea 4 which defines a focal plane of the laser and which must be provided by optical sweeping means).
Bischoff does not disclose said phase modulation set value being calculated by the control means for distributing the energy of the single modulated L.A.S.E.R. beam in at least two impact points in a focal plane of said single modulated L.A.S.E.R. beam. 
Landon, however, teaches a micromachining method and system for patterning a material (Abstract) wherein a phase modulation set value is calculated for distributing the energy of the single modulated L.A.S.E.R. beam in at least two impact points in its focal plane using an SLM (Para. 75; Abstract: “applying at least one of a phase modulation so as to shape said light beam in accordance with the plurality of points forming the pattern”; Para. [0150]: “The modulation applied by the modulator is shown in the form of an image in gray shades 17, and is calculated so as to obtain the desired beam shape 15 only in the focusing zone 9,” see Fig. 3; Fig. 4 depicts results of machining method with multiple impact points). Landon also teaches that use of a shaped laser beam makes it possible to increase the surface area marked (or of the number of points marked) in one laser shot.  The time needed for one marking operation is thus reduced by a factor equal to the number of points being simultaneously marked (or proportional to the surface area ratio), see Para. 217. 
It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, although Landon may not be analogous art to the claimed medical device and method, Landon is reasonably pertinent to the particular problem with which applicant was concerned (i.e. optimization of cutting-out time, see Spec filed 04/06/2017, pg. 2 ll. 15- pg. 3, ll. 16; pg. 4, 2nd paragraph: “An object of the present invention is to propose a cutting-out device giving the possibility of finding a remedy to at least one of the aforementioned drawbacks”) since Landon teaches that use of a shaped laser beam results in the time needed for one marking operation being reduced by a factor equal to the number of points being simultaneously marked (or proportional to the surface area ratio) in para. 217.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Bischoff to incorporate said phase modulation set value being calculated by the 
Regarding claim 3, Bischoff discloses the spatial light modulator with liquid crystals (Para. [0068], last sentence: “liquid crystal components can be used, which are usually referred to as spatial light modulators (SLM)”).
Regarding claim 4, Bischoff in view of Landon teaches that the phase modulation set value is a two-dimensional modulation set value (Bischoff - Paragraph [0043]: “top view of polarization modulator”; Fig. 5-9, two-dimensional modulation set values shown) displayed on the spatial light modulator (Bischoff - Paragraph [0068], “SLM”), wherein said two-dimensional image causes an uneven spatial phase shift of the L.A.S.E.R. beam inducing distribution of the energy of the L.A.S.E.R. beam by reflection (Bischoff - Fig. 5,7, 8: phase shifts are uneven), said uneven spatial phase shift of the L.A.S.E.R. beam inducing distribution of energy of the single modulated L.A.S.E.R. beam in at least two impact points in the focal said single modulated L.A.S.E.R. beam (Landon – Fig. 3, input control image 15 and phase maps 17 appear uneven; Fig. 3-5 depict multiple impact points generated).
Regarding claims 5 and 11, Bischoff in view of Landon teaches that the phase modulation set value is a two-dimensional grey level image (Landon - Para. 161) calculated by an iterative algorithm 
Regarding claim 6, Bischoff does not explicitly disclose that the modulation set value is calculated independently of the form of the wave front of the L.A.S.E.R. beam prior to modulation. It is recognized, however, that the modulation set value defines the modulation of the laser beam’s wave front (Para. [0065]: “polarization modulator 10 imparts to the laser beam 2 an inhomogeneous polarization distribution”), and thus would inherently need to be calculated prior to modulation. Thus, Bischoff’s invention inherently meets this limitation.
Regarding claim 7, Bischoff discloses that the energy of the single modulated L.A.S.E.R. beam is distributed in the focal plane in a plurality of distinct L.A.S.E.R. impact points forming a pattern, each point generating a cavitation bubble in the human or animal tissue (Fig. 3, pattern defined by broken lines; Para. 56: “many plasma bubbles 11”). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff in view of Landon, further in view of Matsumoto et al. (US 2015/0219937) (hereinafter Matsumoto).
Regarding claim 8, Bischoff in view of Landon does not teach that that the L.A.S.E.R. impact points of the pattern are uniformly spaced over the two dimensions of the focal plane so as to form a grid pattern of L.A.S.E.R. spots.
Matsumoto, however, teaches an optical modulation control method (Abstract) and that in order to reduce processing time, a plurality of light condensing points for multispot simultaneous processing (Para. 3) can be employed via an SLM (Para. 4). Matsumoto also teaches that multispot simultaneous processing can include the L.A.S.E.R. impact points of the pattern uniformly spaced over the two dimensions of the focal plane so as to form a grid pattern of L.A.S.E.R. spots (Fig. 8-9 shows multiple uniformly spaced grid patterns; Para. 108, last sentence).
It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, although Matsumoto may not be analogous art to the claimed medical device and method, Matsumoto is reasonably pertinent to the particular problem with which applicant was concerned (i.e. optimization of cutting-out time, see Spec filed 04/06/2017, pg. 2 ll. 15- pg. 3, ll. 16; pg. 4, 2nd paragraph: “An object of the present invention is to propose a cutting-out device giving the possibility of finding a remedy to at least one of the aforementioned drawbacks”) since Matsumoto teaches that a plurality of light condensing points for multispot simultaneous processing can be employed via an SLM (Para. 4) to reduce processing time of a laser on a three-dimensional structure (Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Bischoff in view of Landon such that the L.A.S.E.R. impact points of the pattern are uniformly spaced over the two dimensions of the focal plane so as to form a grid pattern of L.A.S.E.R. spots. Making this modification would be useful for reducing processing time of a laser on a three-dimensional structure by providing a pattern of light condensing points for multispot simultaneous processing via an SLM.
Regarding claim 9, Bischoff discloses an optical mirror system pivoting about at least two axes (Fig. 3, deflecting unit 12; Paragraph [0062], ll. 1-5: “two deflecting mirrors being independently tiltable about orthogonal axes) for displacing the pattern in a plurality of distinct positions in the focal plane of said single modulated laser beam (Para. 62, first two sentences; Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792